DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitaiton “for obtaining a single crystalline seed layer.” This limitation renders the claim indefinite because it is unclear whether the seed layer is “an isolation layer of RE oxide” or some different layer.
Claim 8 recites the limitaiton “a predefined temperature” in line 8.  This limitation renders the claim indefinite because it is unclear whether “a predefined temperature” is the same temperature as recited in line 6 or is a different temperature.
Claim 8 recites the limitation "the RE layer " in line 10.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitation renders the claim indefinite.
Claim 9 recites the limitaiton “alloys of the preselected substrate.”  This limitation renders the claim indefinite because the bounds of the claim are indefinite.
Claims 9-12, 15, and 16 are indefinite because of their dependence on indefinite claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dargis (US 8, 796, 121) in view of Natali (US 11, 217, 743) and Malozemoff (US 7, 674, 751).
Regarding claim 8, Dargis discloses a method for fabricating Semiconductor on Insulator Substrate (SIS), the method comprising: depositing, an isolation layer  (of a Rare Earth (RE) oxide (Fig. 3, numeral 12) over a preselected substrate (10) for 2obtaining a single crystalline seed layer (12) at a predefined temperature (column 3, lines 65-67) , wherein the depositing is performed in a Physical Vapor Deposition (PVD) system (column 4, lines 1-5),  depositing an amorphous semiconductor layer (14) over the seed layer at a predefined temperature (column 4, lines 29-31); forming, a capping layer of the RE oxide (Fig.4, numeral 16) over the deposited amorphous semiconductor layer (14) over the seed layer (12), at a predefined capping temperature (column 4, lines 45-50). 
Dargis does not disclose (1) removing, the isolation layer of the RE oxide grown over the preselected substrate by using an etching process for obtaining the SIS, the etching process comprises at least one of a dry etching process and wet etching process; (2) wherein the predefined temperature for depositing comprises in a range of 500 C to 800C.
	Regarding elements (1), Natali however discloses removing, the RE layer (5) (column 5, lines 59-67) grown over the preselected substrate by using an etching process for obtaining the SIS, the etching process comprises at least one of a dry etching process and wet etching process (column 6, lines 5-10).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Dargis with Natali to perform removing, the RE layer (Fig.1B, numeral 5) grown over the preselected substrate (9) by using an etching process for obtaining the SIS for the purpose of using the structure in various applications (Natali, column 1, lines 60-65).
	Regarding elements (2), Malozemoff however discloses that the predefined temperature for depositing comprises in a range of 500°C to 800°C (column 22, lines 46-55).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Dargis with Malozemoff to have the predefined temperature for growing comprises in a range of 500°C to 800°C for the purpose of effective deposition of the RE oxide layers.
	Regarding claim 9, Dargis discloses wherein the preselected substrate comprises one of a Silicon (Si), Germanium (Ge), Tin (Sn), or alloys of the preselected substrate (column 3, lines 52-60).
Regarding claim 10, Dargis discloses wherein the rare earth oxide comprises one of a Gd2O3, Pr2O3, Yr2O3, Sm2O3, Dy2O3 (column 4, lines 1-16).
Regarding claim 11, Dargis discloses wherein the PVD system comprises one of an RF-Magnetron Sputter system or evaporators (column 4, lines 1-10).
Regarding claim 12, Dargis discloses wherein the predefined temperature for depositing the amorphous semiconductor layer over the seed layer comprises in a range of 30 °C to 200 °C (column 4, lines 30-45).
Regarding claim 15, Dargis does not explicitly disclose wherein the predefined capping temperature comprises in a range of 500°C to 800 °C.
Malozemoff however discloses that the deposition temperature of a RE oxide layer comprises in a range of 500°C to 800°C (column 22, lines 46-55).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Dargis with Malozemoff to have the predefined capping temperature comprises in a range of 500°C to 800 °C for the purpose of effective deposition of the RE oxide layers.

Regarding claim 16, Dargis discloses growing, after the etching process, an epi-semiconductor layer over the SIS (Fig.10, numeral 18).
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the present case, Dargis discloses limitations of claim 8 except (1) removing, the isolation layer of the RE oxide grown over the preselected substrate by using an etching process for obtaining the SIS, the etching process comprises at least one of a dry etching process and wet etching process; (2) wherein the predefined temperature for depositing comprises in a range of 500 C to 800C. And Natali discloses removing, the RE layer (5) (column 5, lines 59-67) grown over the preselected substrate by using an etching process for obtaining the SIS, the etching process comprises at least one of a dry etching process and wet etching process (column 6, lines 5-10). It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Dargis with Natali to perform removing, the RE layer (Fig.1B, numeral 5) grown over the preselected substrate (9) by using an etching process for obtaining the SIS for the purpose of using the structure in various applications (Natali, column 1, lines 60-65).  Although Dargis does not disclose wherein the predefined temperature for depositing comprises in a range of 500 C to 800C, Malozemoff discloses that the predefined temperature for growing comprises in a range of 500°C to 800°C (column 22, lines 46-55). It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Dargis with Malozemoff to have the predefined temperature for growing comprises in a range of 500°C to 800°C for the purpose of effective deposition of the RE oxide layers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891